Exhibit 3 NEWS RELEASE For immediate release October 24, 2007 CanWest's Australian Operations Report 2007 Year End Results Ten finishes the year strongly with 20% EBITDA increase in Q4 WINNIPEG, - CanWest Global Communications Corp. announced today that Ten Network Holdings Limited (Ten), which owns and operates the Company’s Australian television and out-of-home advertising operations, reported its year end results for fiscal 2007, which ended on August 31, 2007.For the fourth quarter, Ten reported a 20% consolidated EBITDA increase.CanWest owns approximately 56% of Ten. For the fiscal year, Ten reported, for the first time, that its consolidated revenue topped one billion dollars at A$1,004.4 million, 12.5% more than the A$893.1 million reported the previous fiscal year. Consolidated EBITDA for the year was basically flat at A$248.3 million compared to A$252.0 million the previous year. The dip in consolidated EBITDA was primarily due to start-up losses incurred at Ten’s out-of-home advertising subsidiary, Eye Group., which developed significant new operations in the United States and the United Kingdom during the fiscal year. Ten’s Executive Chairman, Nick Falloon, pointed to the continued high operating margins in Ten’s core television business as a point of pride. “Despite the increases in costs associated with our new Australian Football League agreement and significant start-up investments in digital media, Ten Television Network continues to differentiate itself from its competitors by focusing on its target 18-49 year-old audience, its operational efficiencies, and returns to shareholders.” For the seventh straight year, Network Ten television was the clear leader among Australia’s 16-39 year old viewers, while its commercial audience share in 18-49 was consistent with its winning performance a year ago. The network continued to develop and launch successful domestic programming including The Biggest Loser, Thank God You’re Here, Bondi Rescue, Australian Idol, Big Brother and 9AM With David & Kim. TEN is adding to that successful slate in F2008 with Australian versions of So You Think You Can Dance and
